Citation Nr: 1031560	
Decision Date: 08/23/10    Archive Date: 09/01/10

DOCKET NO.  07-39 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been received sufficient to 
reopen a claim for entitlement to recognition of A as the 
Veteran's helpless child.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for 
Veterans Affairs


ATTORNEY FOR THE BOARD

H. Yoo, Associate Counsel


INTRODUCTION

The Veteran had active military service from February 1953 to 
January 1955 and from October 1959 to March 1961.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2006 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in San 
Juan, the Commonwealth of Puerto Rico.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's son, A, was born in April 1981 and attained the 
age of 18 years in April 1999.

2.  The last final denial of the Veteran's claim for entitlement 
to recognition of his son as his helpless child was in a July 
2004 rating decision, which confirmed the previous denial based 
on a lack of evidence that the Veteran's son was permanently 
incapable of self-support by age 18.

3.  Evidence received since the July 2004 denial is redundant and 
cumulative of the evidence of record at the time of the prior 
decision and, moreover, does not raise a reasonable possibility 
of substantiating the claim. 




CONCLUSION OF LAW

Evidence received since the last final decision was issued in 
July 2004 is not new and material, and the claim of entitlement 
to recognition for A as the Veteran's helpless child may not be 
reopened.  38 U.S.C.A. §§ 5108, § 7105(c) (West 2002); 38 C.F.R. 
§§ 3.5, 3.156(a), 3.160, 20.302, 20.1103 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran in this case asserts that his son A is entitled to 
dependency and indemnity compensation under 38 C.F.R. § 3.5 as a 
helpless child of the Veteran incapable of self-support.  

In May 2002, the Veteran applied for benefits for his son, A, who 
was over the age of 18 at the time.  In a May 2003 rating 
decision, the RO determined that the Veteran's son A was not 
eligible for benefits on the basis that he was permanently 
incapable of self-support by reason of mental or physical defect 
before attaining the age of 18 (commonly known as benefits for a 
"helpless child").  See 38 U.S.C.A. § 101(4)(A) (West 2002); 38 
C.F.R. §§ 3.57(a), 3.356 (2009).  As the Veteran was notified of 
the adverse decision and did not file an appeal, that decision 
became final.  See 38 C.F.R. § 20.1103 (2009).  

The Veteran unsuccessfully attempted to reopen his claim several 
times, with the most recent final decision issued by the RO in 
July 2004.  See May 2003 and July 2004 rating decisions.  As the 
Veteran was notified of those adverse decisions and did not 
further appeal, those decisions became final.  See 38 C.F.R. §§ 
20.1100, 20.1103.

In September 2005, the Veteran sought to reopen his previously 
denied claim for benefits for A. as the Veteran's helpless child, 
and that request to reopen was denied in February 2006.  In 
August 2006, less than one year later, the Veteran again sought 
"helpless child" benefits for A, leading to the instant appeal.  
A threshold consideration in any case concerning a previously 
denied claim is whether new and material evidence has been 
received sufficient to reopen such claim.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a); see also Wakeford v. Brown, 8 Vet. App. 237 
(1995).

The Board must first determine whether VA has satisfied its 
duties to notify and assist the appellant in substantiating his 
claim in accordance with the Veterans Claims Assistance Act of 
2000 (VCAA) and implementing regulations.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Proper VCAA notice must inform the claimant of any information 
and evidence not in the record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and (3) 
that the claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1).  In the context of a claim to 
reopen, the claimant must be advised of the meaning of "new and 
material" evidence, the reason(s) the claim was previously 
denied, and the types of evidence that are necessary to 
substantiate the claim.  Kent v. Nicholson, 20 Vet. App. 1, 9-10 
(2006).  Proper VCAA notice must be provided to a claimant prior 
to an initial unfavorable decision on the claim by the agency of 
original jurisdiction (AOJ).  Pelegrini v. Principi, 18 Vet. App. 
112, 119-20 (2004).   

In this case, the Veteran was informed in a letter, sent prior to 
the initial unfavorable rating decision In February 2006, and in 
a letter sent to the Veteran in October 2006, of the evidence and 
information necessary to substantiate his claim for entitlement 
to recognition as the Veteran's helpless child, as well as his 
and VA's respective responsibilities in obtaining such evidence.  

The Board, however, acknowledges the Veteran was not given proper 
notice pursuant to Kent.  Nevertheless, the legal purpose of Kent 
was fulfilled as the Veteran was notified of the necessary legal 
criterion to meet the helpless child dependency through the 
numerous VCAA letters sent.  The May 2003, July 2004, February 
2006, and December 2006 rating decisions also explained to the 
Veteran the bases of each denial, i.e., that his son was not 
permanently incapacitated of self-support prior to age 18 and 
that there was no evidence of a change in A's circumstances prior 
to age 18 from the prior denials.  

In addition, the Veteran acknowledged in the March 2007 Notice of 
Disagreement that additional evidence should be submitted to 
support his claim.  Finally, the Board notes that while the 
Veteran was not given Kent notice pursuant to this appeal, the 
February 2006 rating decision described to the Veteran what 
constituted new and material evidence for the purposes of 
reopening a previously denied claim.  Therefore, the Board finds 
the Veteran has not been prejudiced by the absence of this 
notice, as the claim was thereafter readjudicated in December 
2006, so the defect in the notice was cured.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully 
compliant notification followed by readjudication of the claim, 
such as a statement of the case or supplemental statement of the 
case, is sufficient to cure a timing defect).

The Board finds that VA has also fulfilled its duty to assist the 
Appellant in making reasonable efforts to identify and obtain 
relevant records in support of his claim.  38 U.S.C.A. § 5103A.  
In this regard, relevant treatment records are associated with 
the claims folder.  The Veteran has not identified any additional 
relevant, outstanding records that need to be obtained before 
deciding this claim.  

In the circumstances of this case, additional efforts to assist 
or notify the appellant would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to legal requirements of the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit to the claimant); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no benefit 
to the claimant are to be avoided).  VA has satisfied its duty to 
inform and assist the appellant at every stage in this case, at 
least insofar as any errors committed were not harmful to the 
essential fairness of the proceedings.  As such, the Veteran will 
not be prejudiced by the Board proceeding to a determination as 
to whether new and material evidence has been received sufficient 
to reopen his claim.  See Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006) (the issuance of a fully compliant notification 
followed by readjudication of the claim, such as a statement of 
the case or supplemental statement of the case, is sufficient to 
cure a timing defect).

For claims to reopen that are received on or after August 29, 
2001, new evidence means existing evidence not previously 
submitted to agency decision makers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material evidence 
can be neither cumulative nor redundant of the evidence of record 
at the time of the last prior final denial of the claim sought to 
be reopened, and it must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  

Evidence must be both new and material to be sufficient to reopen 
a previously denied claim; if the evidence is new, but not 
material, the inquiry ends and the claim cannot be reopened.  
Smith v. West, 12 Vet. App. 312, 314 (1999).  For the purpose of 
establishing whether new and material evidence has been received 
to reopen a claim, the evidence is to be presumed credible.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).   

In this case, the Veteran claims that his son A is entitled to 
recognition as the Veteran's helpless child because A has been 
incapable of self-support since childhood due to depression.  The 
Veteran's claim was previously denied because the evidence of 
record failed to establish that A was permanently incapable of 
self-support prior to age 18.  

Much of the evidence received since the last final denial of the 
Veteran's claim in July 2004 has already been considered by 
agency decision makers.  See records from Dr. AMCP, dated April 
1999 (submitted in 1999) and April 2004 (submitted in 2004).  
Other evidence submitted by the Veteran is irrelevant and not 
material to this matter as it appears they are medical bills from 
June 2003 to December 2004 related to treatment received by the 
Veteran from private doctors, and unrelated to A.  See medical 
bills from the HIMA Hospital and statement from Dr. AMCP dated in 
December 2004.  

As the evidence submitted since July 2004 is not new and is 
duplicate of the evidence previously considered and does not 
relate to the issue of whether the Veteran's son was permanently 
disabled prior to age 18, new and material evidence has not been 
received.  As such, the appellant's previously denied claim may 
not be reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).


ORDER

New and material evidence having not been received, the 
application to reopen the claim for entitlement to recognition of 
A as the Veteran's helpless child is denied. 



____________________________________________
TRESA M. SCHLECHT
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


